UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1575



ELVIS GEORGE MOYER,

                                                 Plaintiff - Appellant,

          versus


SMURFIT-STONE CONTAINER CORPORATION,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-581)


Submitted:   October 1, 2004                 Decided:   October 26, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elvis George Moyer, Appellant Pro Se. Fred Thurman Hamlet, Sr.,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Elvis George Moyer appeals the district court’s order

awarding $3500 in attorneys fees to Defendant, the prevailing party

in this Title VII action.     See 42 U.S.C. § 2000e-5(k) (2000); Fed.

R. Civ. P. 54(d).      We conclude that the district court did not

abuse its discretion, and we affirm on the reasoning of the

district    court.    See   Moyer    v.     Smurfit-Stone,     No.    CA-00-581

(M.D.N.C. Apr. 2, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would    not    aid   the

decisional process.



                                                                       AFFIRMED




                                    - 2 -